THE THIRTEENTH COURT OF APPEALS

                                   13-20-00185-CV


                                VERONICA ACOSTA
                                       v.
                               NATHANIEL MARTINEZ


                                   On Appeal from the
                      111th District Court of Webb County, Texas
                      Trial Court Cause No. 2019CVA001659D2


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

February 3, 2022